Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 10, 2019

                                      No. 04-19-00698-CV

                       IN THE INTEREST OF J.R.B., JR., A CHILD,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02035
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        A supplemental clerk’s record containing the trial court’s order striking appellant K.B.’s
Petition in Intervention and to Modify Final Orders has been filed. The order was signed
November 22, 2019. K.B.’s prematurely filed notice of appeal from the order is therefore
effective and deemed filed November 22, 2019. See TEX. R. APP. P. 27.2.

       The record in this accelerated appeal appears to be complete. We therefore order
appellant’s brief due December 30, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court